


Exhibit 10.17

THE ALLSTATE CORPORATION

EQUITY INCENTIVE PLAN

As Amended and Restated Effective as of February 20, 2007

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------


1.
 
Purpose
 
1
2.
 
Definitions
 
1
3.
 
Scope of the Plan
 
2     (a) Number of Shares Available For Delivery Under the Plan   2     (b)
Effect of Expiration or Termination   2     (c) Treasury Stock   3     (d)
Committee Discretion to Cancel Options   3
4.
 
Administration
 
3     (a) Committee Administration   3     (b) Board Reservation and Delegation
  3     (c) Committee Authority   3     (d) Committee Determinations Final   4
5.
 
Eligibility
 
4
6.
 
Conditions to Grants
 
4     (a) General Conditions   4     (b) Grant of Options and Option Price   4  
  (c) Grant of Incentive Stock Options   5     (d) Grant of Reload Options   6  
  (e) Grant of Shares of Restricted Stock   6     (f) Grant of Unrestricted
Stock   8
7.
 
Limitations on Transferability
 
8
8.
 
Exercise
 
9     (a) Exercise of Options   9     (b) Special Rules for Section 16 Grantees
  10     (c) Permissible Shares Issued   10
9.
 
Loans and Guarantees
 
10
10.
 
Notification under Section 83(b)
 
11
11.
 
Mandatory Withholding Taxes
 
11
12.
 
Elective Share Withholding
 
11
13.
 
Termination of Employment
 
12     (a) Restricted Stock   12     (b) Other Awards   12     (c) Maximum
Extension   12
14.
 
Equity Incentive Plans of Foreign Subsidiaries
 
12
15.
 
Substituted Awards
 
12
16.
 
Securities Law Matters
 
13
17.
 
No Funding Required
 
13
18.
 
No Employment Rights
 
13
19.
 
Rights as a Stockholder
 
13          

--------------------------------------------------------------------------------




20.
 
Nature of Payments
 
13
21.
 
Non-Uniform Determinations
 
14
22.
 
Adjustments
 
14
23.
 
Amendment of the Plan
 
14
24.
 
Termination of the Plan
 
14
25.
 
No Illegal Transactions
 
14
26.
 
Controlling Law
 
14
27.
 
Severability
 
14

ii

--------------------------------------------------------------------------------



The Plan.    The Company established The Allstate Corporation Equity Incentive
Plan (as set forth herein and from time to time amended, the "Plan"), effective
June 2, 1993. Amendments to the Plan were approved by the Company's stockholders
on May 19, 1994 and on May 23, 1995. The Board of Directors further amended the
Plan on May 21, 1996, November 12, 1996 and August 14, 1997. On May 19, 1998,
the Plan was amended and restated effective as of July 2, 1998. The Plan was
further amended and restated effective as of November 10, 1998. The Plan was
further amended and restated by the Board at meetings held on September 10,
2006, and February 20, 2007.

1.Purpose.    The primary purpose of the Plan is to provide a means by which key
employees of the Company and its Subsidiaries can acquire and maintain stock
ownership, thereby strengthening their commitment to the success of the Company
and its Subsidiaries and their desire to remain employed by the Company and its
Subsidiaries. The Plan also is intended to attract and retain key employees and
to provide such employees with additional incentive and reward opportunities
designed to encourage them to enhance the profitable growth of the Company and
its Subsidiaries.

2.Definitions.    As used in the Plan, terms defined parenthetically immediately
after their use shall have the respective meanings provided by such definitions
and the terms set forth below shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

(a)"Award" means options, shares of restricted Stock, or shares of unrestricted
Stock granted under the Plan.

(b)"Award Agreement" means the written agreement by which an Award is evidenced.

(c)"Board" means the board of directors of the Company.

(d)"Committee" means the committee of the Board appointed pursuant to Article 4.

(e)"Company" means The Allstate Corporation, a Delaware corporation.

(f)"Disability" means, as relates to the exercise of an incentive stock option
after Termination of Employment, a permanent and total disability within the
meaning of Section 22(e)(3) of the Internal Revenue Code, and for all other
purposes, a mental or physical condition which, in the opinion of the Committee,
renders a Grantee unable or incompetent to carry out the job responsibilities
which such Grantee held or the duties to which such Grantee was assigned at the
time the disability was incurred, and which is expected to be permanent or for
an indefinite duration.

(g)"Effective Date" means the date described in the first paragraph of the Plan.

(h)"Fair Market Value" of the Stock means the price at which a share of the
Stock was last sold in the principal United States market for the Stock as of
the date for which fair market value is being determined (other than on the
Effective Date), provided, however, that if the Stock is acquired and sold in a
simultaneous sale pursuant to the provisions of Article 8(a)(iv), Fair Market
Value means the price received upon such sale. Solely as of the effective date
of the IPO, Fair Market Value of the Stock means the price to the public
pursuant to the form of final prospectus used in connection with the IPO, as
indicated on the cover page of such prospectus or otherwise.

(i)"Grant Date" means the date of grant of an Award determined in accordance
with Article 6.

(j)"Grantee" means an individual who has been granted an Award.

(k)"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended,
and regulations and rulings thereunder. References to a particular section of
the Internal Revenue Code shall include references to successor provisions.

1

--------------------------------------------------------------------------------



(l)"IPO" means such term as defined in the first paragraph of the Plan.

(m)"Minimum Consideration" means the $.01 par value per share or such larger
amount determined pursuant to resolution of the Board to be capital within the
meaning of Section 154 of the Delaware General Corporation Law.

(n)"1934 Act" means the Securities Exchange Act of 1934, as amended.

(o)"Option Price" means the per share purchase price of (i) Stock subject to an
option or (ii) restricted Stock subject to an option.

(p)[deleted]

(q)"Plan" has the meaning set forth in the introductory paragraph.

(r)"Reload Option" has the meaning specified in Article 6(d).

(s)"Retirement" means a Termination of Employment occurring on or after an
individual attains age 65, or a Termination of Employment approved by the
Company as an early retirement; provided that in the case of a Section 16
Grantee, such early retirement must be approved by the Committee.

(t)"SEC" means the Securities and Exchange Commission.

(u)"Section 16 Grantee" means a person subject to potential liability with
respect to equity securities of the Company under Section 16(b) of the 1934 Act.

(v)"Stock" means common stock of the Company, par value $.01 per share.

(x)"Subsidiary" means a corporation as defined in Section 424(f) of the Internal
Revenue Code, with the Company being treated as the employer corporation for
purposes of this definition.

(y)"10% Owner" means a person who owns stock (including stock treated as owned
under Section 424(d) of the Internal Revenue Code) possessing more than 10% of
the Voting Power of the Company.

(z)"Termination of Employment" occurs the first day on which an individual is
for any reason no longer employed by the Company or any of its Subsidiaries, or
with respect to an individual who is an employee of a Subsidiary, the first day
on which the Company no longer owns voting securities possessing at least 50% of
the Voting Power of such Subsidiary.

(aa)"Voting Power" means the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors.

3.Scope of the Plan.

(a)Number of Shares Available For Delivery Under the Plan.    A maximum of
36,000,000 shares of Stock may be awarded under the Plan. Awards may be made
from authorized but unissued shares of Stock or from Treasury Stock. No more
than an aggregate of 3,400,000 shares of the aforesaid 36,000,000 shares of
Stock may be granted under Article 6(e) and (f). No more than 1,600,000 shares
of Stock may be granted as stock options to any employee during the duration of
the Plan.

(b)Effect of Expiration or Termination.    If and to the extent an Award, other
than an Award granted under Article 6(e) or (f),shall expire or terminate for
any reason without having been exercised in full (including, without limitation,
a cancellation and regrant of an option pursuant to Article 4(c)(vii)), or shall
be forfeited, without, in either case, the Grantee having enjoyed any of the
benefits of stock ownership, the shares of Stock associated with such Award
shall become available for other Awards. Except in the case of a Reload Option

2

--------------------------------------------------------------------------------



granted to a Section 16 Grantee, the grant of a Reload Option shall not reduce
the number of shares of Stock available for other Awards.

(c)Treasury Stock.    The Committee shall have the authority to cause the
Company to purchase from time to time shares of Stock to be held as treasury
shares and used for or in connection with Awards.

(d)Committee Discretion to Cancel Options.    The Committee may, in its
discretion, elect at any time, should it determine it is in the best interest of
the Company's stockholders to cancel any options granted hereunder, to cancel
all or any of the options granted hereunder and pay the holders of any such
options an amount (payable in such proportion as the Committee may determine in
cash or in Stock (valued at the Fair Market Value of a share of Stock on the
date of cancellation of such option)) equal to the number of shares of Stock
subject to such cancelled option, multiplied by the amount (if any) by which the
Fair Market Value of Stock on the date of cancellation of the option exceeds the
Option Price; provided that if the Committee should determine that not making
payment of such amount to the holders of such option upon the cancellation would
be in the best interests of stockholders of the Company (ignoring in such
determination the cost of such payment and considering only other matters), the
Committee may void options granted hereunder and declare that no payment shall
be made to the holders of such options.

4.Administration.

(a)Committee Administration.    Subject to Article 4(b), the Plan shall be
administered by the Committee, which shall consist of not less than two persons
appointed by the Board, who are directors of the Company and not employees of
the Company or any of its Subsidiaries. Membership on the Committee shall be
subject to such limitations (including, if appropriate, a change in the minimum
number of members of the Committee) as the Board deems appropriate to permit
transactions pursuant to the Plan to be exempt from potential liability under
Section 16(b) of the 1934 Act and to comply with Section 162 (m) of the Internal
Revenue Code.

(b)Board Reservation and Delegation.    The Board may, in its discretion,
reserve to itself or delegate to another committee of the Board any or all of
the authority and responsibility of the Committee with respect to Awards to
Grantees who are not Section 16 Grantees at the time any such delegated
authority or responsibility is exercised. Such other committee may consist of
one or more directors who may, but need not be, officers or employees of the
Company or of any of its Subsidiaries. To the extent that the Board has reserved
to itself or delegated the authority and responsibility of the Committee to such
other committee, all references to the Committee in the Plan shall be to such
other committee.

(c)Committee Authority.    The Committee shall have full and final authority, in
its sole and absolute discretion, but subject to the express provisions of the
Plan, as follows:

(i)to grant Awards,

(ii)to determine (A) when Awards may be granted, and (B) whether or not specific
Awards shall be identified with other specific Awards, and if so, whether they
shall be exercisable cumulatively with, or alternatively to, such other specific
Awards,

(iii)to interpret the Plan and to make all determinations necessary or advisable
for the administration of the Plan,

(iv)to prescribe, amend, and rescind rules and regulations relating to the Plan,
including, without limitation, rules with respect to the exercisability and
nonforfeitability of Awards upon the Termination of Employment of a Grantee,

3

--------------------------------------------------------------------------------



(v)to determine the terms and provisions of the Award Agreements, which need not
be identical and, with the consent of the Grantee, to modify any such Award
Agreement at any time,

(vi)to cancel options in accordance with the provision of Section 3(d),

(vii)except as provided in Section 4(c)(vi) hereof, to cancel, with the consent
of the Grantee, outstanding Awards, and to grant new Awards in substitution
thereof,

(viii)to accelerate the exercisability of, and to accelerate or waive any or all
of the restrictions and conditions applicable to, any Award,

(ix)to authorize foreign Subsidiaries to adopt plans as provided in Article 14,

(x)to make such adjustments or modifications to Awards to Grantees working
outside the United States as are necessary and advisable to fulfill the purposes
of the Plan,

(xi)to authorize any action of or make any determination by the Company as the
Committee shall deem necessary or advisable for carrying out the purposes of the
Plan,

(xii)to make appropriate adjustments to, cancel or continue Awards in accordance
with Article 22, and

(xiii)to impose such additional conditions, restrictions, and limitations upon
the grant, exercise or retention of Awards as the Committee may, before or
concurrently with the grant thereof, deem appropriate, including, without
limitation, requiring simultaneous exercise of related identified Awards, and
limiting the percentage of Awards which may from time to time be exercised by a
Grantee.

(d)Committee Determinations Final.    The determination of the Committee on all
matters relating to the Plan or any Award Agreement shall be conclusive and
final. No member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award.

5.Eligibility.    Awards may be granted to any employee of the Company or any of
its Subsidiaries. In selecting the individuals to whom Awards may be granted, as
well as in determining the number of shares of Stock subject to, and the other
terms and conditions applicable to, each Award, the Committee shall take into
consideration such factors as it deems relevant in promoting the purposes of the
Plan.

6.Conditions to Grants.

(a)General Conditions.

(i)The Grant Date of an Award shall be the date on which the Committee grants
the Award or such later date as specified in advance by the Committee.

(ii)The term of each Award (subject to Articles 6(c) and 6(d) with respect to
incentive stock options and Reload Options, respectively) shall be a period of
not more than 12 years from the Grant Date, and shall be subject to earlier
termination as herein provided.

(iii)A Grantee may, if otherwise eligible, be granted additional Awards in any
combination.

(iv)The Committee may grant Awards with terms and conditions which differ among
the Grantees thereof. To the extent not set forth in the Plan, the terms and
conditions of each Award shall be set forth in an Award Agreement.

(b)Grant of Options and Option Price.    The Committee may, in its discretion,
grant options (which may be options to acquire unrestricted Stock or restricted
Stock) to any employee eligible under Article 5 to receive Awards. No later than
the Grant Date of any option, the

4

--------------------------------------------------------------------------------



Committee shall determine the Option Price; provided that the Option Price
shall, except as provided in subsection (c) below and in Article 15, not be less
than 100% of the Fair Market Value of the Stock on the Grant Date.

(c)Grant of Incentive Stock Options.    At the time of the grant of any option,
the Committee may designate that such option shall be made subject to additional
restrictions to permit it to qualify as an "incentive stock option" under the
requirements of Section 422 of the Internal Revenue Code. Any option designated
as an incentive stock option:

(i)shall have an Option Price of (A) not less than 100% of the Fair Market Value
of the Stock on the Grant Date or (B) in the case of a 10% Owner, not less than
110% of the Fair Market Value of the Stock on the Grant Date;

(ii)shall have a term of not more than 10 years (five years, in the case of a
10% Owner) from the Grant Date, and shall be subject to earlier termination as
provided herein or in the applicable Award Agreement;

(iii)shall not have an aggregate Fair Market Value (determined for each
incentive stock option at its Grant Date) of Stock with respect to which
incentive stock options are exercisable for the first time by such Grantee
during any calendar year (under the Plan and any other employee stock option
plan of the Grantee's employer or any parent or subsidiary thereof ("Other
Plans")), determined in accordance with the provisions of Section 422 of the
Internal Revenue Code, which exceeds $100,000 (the "$100,000 Limit");

(iv)shall, if the aggregate Fair Market Value of Stock (determined on the Grant
Date) with respect to all incentive stock options previously granted under the
Plan and any Other Plans ("Prior Grants") and any incentive stock options under
such grant (the "Current Grant") which are exercisable for the first time during
any calendar year would exceed the $100,000 Limit, be exercisable as follows:

(A)the portion of the Current Grant exercisable for the first time by the
Grantee during any calendar year which would be, when added to any portions of
any Prior Grants exercisable for the first time by the Grantee during such
calendar year with respect to stock which would have an aggregate Fair Market
Value (determined as of the respective Grant Date for such options) in excess of
the $100,000 Limit shall, notwithstanding the terms of the Current Grant, be
exercisable for the first time by the Grantee in the first subsequent calendar
year or years in which it could be exercisable for the first time by the Grantee
when added to all Prior Grants without exceeding the $100,000 Limit; and

(B)if, viewed as of the date of the Current Grant, any portion of a Current
Grant could not be exercised under the provisions of the immediately preceding
sentence during any calendar year commencing with the calendar year in which it
is first exercisable through and including the last calendar year in which it
may by its terms be exercised, such portion of the Current Grant shall not be an
incentive stock option, but shall be exercisable as a separate option at such
date or dates as are provided in the Current Grant;

(v)shall be granted within 10 years from the earlier of the date the Plan is
adopted or the date the Plan is approved by the stockholders of the Company; and

(vi)shall require the Grantee to notify the Committee of any disposition of any
Stock issued pursuant to the exercise of the incentive stock option under the
circumstances described

5

--------------------------------------------------------------------------------



in Section 421(b) of the Internal Revenue Code (relating to certain
disqualifying dispositions), within 10 days of such disposition.

Notwithstanding the foregoing and Article 4(c)(v), the Committee may take any
action with respect to any option, including but not limited to an incentive
stock option, without the consent of the Grantee, in order to prevent such
option from being treated as an incentive stock option.

(d)Grant of Reload Options.    The Committee may provide in an Award Agreement
that a Grantee who exercises all or any portion of an option for shares of Stock
which have a Fair Market Value equal to not less than 100% of the Option Price
for such options ("Exercised Options") and who paid the Option Price with shares
of Stock shall be granted, subject to Article 3, an additional option ("Reload
Option") for a number of shares of stock equal to the sum ("Reload Number") of
the number of shares of Stock tendered or withheld in payment of the Option
Price for the Exercised Options plus, if so provided by the Committee, the
number of shares of Stock, if any, retained by the Company in connection with
the exercise of the Exercised Options to satisfy any federal, state or local tax
withholding requirements.

Reload Options shall be subject to the following terms and conditions:

(i)the Grant Date for each Reload Option shall be the date of exercise of the
Exercised Option to which it relates;

(ii)subject to Article 6(d)(iii) below, the Reload Option may be exercised at
any time during the unexpired term of the Exercised Option (subject to earlier
termination thereof as provided in the Plan and in the applicable Award
Agreement); and

(iii)the terms of the Reload Option shall be the same as the terms of the
Exercised Option to which it relates, except that (A) the Option Price shall be
the Fair Market Value of the Stock on the Grant Date of the Reload Option and
(B) no Reload Option may be exercised within one year from the Grant Date
thereof.



(e)Grant of Shares of Restricted Stock.

(i)The Committee may, in its discretion, grant shares of restricted Stock to any
employee eligible under Article 5 to receive Awards.

(ii)Before the grant of any shares of restricted Stock, the Committee shall
determine, in its discretion:

(A)whether the certificates for such shares shall be delivered to the Grantee or
held (together with a stock power executed in blank by the Grantee) in escrow by
the Secretary of the Company until such shares become nonforfeitable or are
forfeited,

(B)the per share purchase price of such shares, which may be zero provided,
however, that

(1)the per share purchase price of all such shares (other than treasury shares)
shall not be less than the Minimum Consideration for each such share; and

(2)if such shares are to be granted to a Section 16 Grantee, the per share
purchase price of any such shares shall also be at least 50% of the Fair Market
Value of the Stock on the Grant Date unless such shares are granted for no
monetary consideration (in which case treasury shares are to be delivered) or
with a purchase price per share equal to the Minimum Consideration for the
Stock, and

6

--------------------------------------------------------------------------------



(C)the restrictions applicable to such grant;



(iii)Payment of the purchase price (if greater than zero) for shares of
restricted Stock shall be made in full by the Grantee before the delivery of
such shares and, in any event, no later than 10 days after the Grant Date for
such shares. Such payment may, at the election of the Grantee, be made in any
one or any combination of the following:

(A)cash,

(B)Stock valued at its Fair Market Value on the date of payment or, if the date
of payment is not a business day, the next succeeding business day, or

(C)with the approval of the Committee, shares of restricted Stock, each valued
at the Fair Market Value of a share of Stock on the date of payment or, if the
date of payment is not a business day, the next succeeding business day
provided, however, that, in the case of payment in Stock or restricted Stock,

(1)the use of Stock or restricted Stock in payment of such purchase price by a
Section 16 Grantee is subject to (i) the availability of an exemption of such
use of stock from potential liability under Section 16(b) of the 1934 Act, or
(ii) the inapplicability of such Section;

(2)in the discretion of the Committee and to the extent permitted by law,
payment may also be made in accordance with Article 9; and

(3)if the purchase price for restricted Stock ("New Restricted Stock") is paid
with shares of restricted Stock ("Old Restricted Stock"), the restrictions
applicable to the New Restricted Stock shall be the same as if the Grantee had
paid for the New Restricted Stock in cash unless, in the judgment of the
Committee, the Old Restricted Stock was subject to a greater risk of forfeiture,
in which case a number of shares of New Restricted Stock equal to the number of
shares of Old Restricted Stock tendered in payment for New Restricted Stock may
in the discretion of the Committee be subject to the same restrictions as the
Old Restricted Stock, determined immediately before such payment.

7

--------------------------------------------------------------------------------







(iv)The Committee may, but need not, provide that all or any portion of a
Grantee's Award of restricted Stock shall be forfeited

(A)except as otherwise specified in the Award Agreement, upon the Grantee's
Termination of Employment within a specified time period after the Grant Date,
or

(B)if the Company or the Grantee does not achieve specified performance goals
within a specified time period after the Grant Date and before the Grantee's
Termination of Employment, or

(C)upon failure to satisfy such other restrictions as the Committee may specify
in the Award Agreement.

(v)If a share of restricted Stock is forfeited, then

(A)the Grantee shall be deemed to have resold such share of restricted Stock to
the Company at the lesser of (1) the purchase price paid by the Grantee (such
purchase price shall be deemed to be zero dollars ($0) if no purchase price was
paid) or (2) the Fair Market Value of a share of Stock on the date of such
forfeiture;

(B)the Company shall pay to the Grantee the amount determined under clause (A)
of this sentence as soon as is administratively practical; and

(C)such share of restricted Stock shall cease to be outstanding, and shall no
longer confer on the Grantee thereof any rights as a stockholder of the Company,
from and after the date of the Company's tender of the payment specified in
clause (B) of this sentence, whether or not such tender is accepted by the
Grantee.

(vi)Any share of restricted Stock shall bear an appropriate legend specifying
that such share is non-transferable and subject to the restrictions set forth in
the Plan. If any shares of restricted Stock become nonforfeitable, the Company
shall cause certificates for such shares to be issued or reissued without such
legend and delivered to the Grantee or, at the request of the Grantee, shall
cause such shares to be credited to a brokerage account specified by the
Grantee.



(f)Grant of Unrestricted Stock.    The Committee may, in its discretion, grant
shares of unrestricted Stock to any employee eligible under Article 5 to receive
Awards.



7.Limitations on Transferability.    Except as otherwise provided in the terms
of a specific grant, each Award (other than unrestricted Stock) granted
hereunder shall by its terms not be assignable or transferable other than by
will or the laws of descent and distribution and may be exercised, during the
Grantee's lifetime, only by the Grantee. Each share of restricted Stock shall be
non-transferable until such share becomes nonforfeitable. Notwithstanding the
foregoing, the Committee shall have the authority, in its discretion, to grant
(or to sanction by way of amendment of an existing grant) nonqualified stock
options the vested portions of which may be transferred by the Grantee during
his lifetime to (a) any member of his immediate family, (b) to a trust
established for the exclusive benefit of himself or one or more members of his
immediate family, or (c) to a partnership, the partners of which are limited to
the Grantee and members of his immediate family. A transfer of a stock option
pursuant to this section 7 may only be effected by the Company at the written
request of a Grantee and shall become effective only when recorded in the
Company's record of outstanding stock options. In the event a stock option is
transferred as contemplated in this section 7 any Reload Options associated with
such transferred stock option shall terminate, and such transferred stock option
may not be subsequently transferred by the transferee except by will or the laws
of descent and distribution. Otherwise, a transferred stock option shall
continue to be governed by and subject to the terms and limitations of the Plan
and the relevant grant, and the transferee shall be entitled to the same rights
as the Grantee, as if no

8

--------------------------------------------------------------------------------



transfer had taken place. As used in this section 7, an immediate family shall
mean, with respect to any person, his/her spouse, any child, stepchild or
grandchild, and shall include relationships arising from legal adoption.

8.Exercise.

(a)Exercise of Options.    Subject to Articles 4(c)(vii), 14 and 17, and such
terms and conditions as the Committee may impose, each option shall be
exercisable in one or more installments commencing not earlier than the first
anniversary of the Grant Date of such option. Options shall not be exercisable
for twelve months following a hardship distribution that is subject to Treasury
Regulation §1.401(k)-1(d)(2)(iv)(B)(4), except to the extent permitted
thereunder. Options shall not be exercisable for less than 25 shares of Stock
unless the exercise represents the entire remaining balance of a grant or
grants. Each option shall be exercised by delivery to the Company of written
notice of intent to purchase a specific number of shares of Stock or restricted
Stock subject to the option. The Option Price of any shares of Stock or
restricted Stock as to which an option shall be exercised shall be paid in full
at the time of the exercise. Payment may, at the election of the Grantee, be
made in any one or any combination of the following forms:

        Subject to Articles 4(c)(vii), 14, 17 and 28, and such terms and
conditions as the Committee may impose, each option shall be exercisable in one
or more installments commencing not earlier than the first anniversary of the
Grant Date of such option.

(i)check in such form as may be satisfactory to the Committee,

(ii)Stock valued at its Fair Market Value on the date of exercise or, if the
date of exercise is not a business day, the next succeeding business day,

(iii)with the approval of the Committee, shares of restricted Stock, each valued
at the Fair Market Value of a share of Stock on the date of exercise or, if the
date of exercise is not a business day, the next succeeding business day,

(iv)through simultaneous sale through a broker of shares of unrestricted Stock
acquired on exercise, as permitted under Regulation T of the Federal Reserve
Board, or

(v)by authorizing the Company in his or her written notice of exercise to
withhold from issuance a number of shares of Stock issuable upon exercise of
such option which, when multiplied by the Fair Market Value of Common Stock on
the date of exercise (or, if the date of exercise is not a business day, the
next succeeding business day), is equal to the aggregate Option Price payable
with respect to the option so exercised.

In the event a Grantee elects to pay the Option Price payable with respect to an
option pursuant to clause (ii) above, (A) only a whole number of share(s) of
Stock (and not fractional shares of Stock) may be tendered in payment, (B) such
Grantee must present evidence acceptable to the Company that he or she has owned
any such shares of Stock tendered in payment of the Option Price (and that such
shares of Stock tendered have not been subject to any substantial risk of
forfeiture) for at least six months prior to the date of exercise, and (C) Stock
must be delivered to the Company. Delivery may, at the election of the Grantee,
be made either by (I) delivery of the certificate(s) for all such shares of
Stock tendered in payment of the Option Price, accompanied by duly executed
instruments of transfer in a form acceptable to the Company, or (II) direction
to the Grantee's broker to transfer, by book entry, such shares of Stock from a
brokerage account of the Grantee to a brokerage account specified by the
Company. When payment of the Option Price is made by tender of Stock, the
difference, if any, between the aggregate Option Price payable with respect to
the option being exercised and the Fair Market Value of the share(s) of Stock
tendered in payment (plus any applicable taxes) shall be paid by check. No
Grantee may tender shares of

9

--------------------------------------------------------------------------------



Stock having a Fair Market Value exceeding the aggregate Option Price payable
with respect to the Option being exercised

In the event a Grantee elects to pay the Option Price payable with respect to an
option pursuant to clause (v) above, (A) only a whole number of share(s) of
Stock (and not fractional shares of Stock) may be withheld in payment and
(B) such Grantee must present evidence acceptable to the Company that he or she
has owned a number of shares of Stock at least equal to the number of shares of
Stock to be withheld in payment of the Option Price (and that such owned shares
of Stock have not been subject to any substantial risk of forfeiture) for at
least six months prior to the date of exercise. When payment of the Option Price
is made by the withholding of shares of Stock, the difference, if any, between
the aggregate Option Price payable with respect to the option being exercised
and the Fair Market Value of the share(s) of Stock withheld in payment (plus any
applicable taxes) shall be paid by check. No Grantee may authorize the
withholding of shares of Stock having a Fair Market Value exceeding the
aggregate Option Price payable with respect to the option being exercised. Any
withheld shares of Stock shall no longer be issuable under such option.

If restricted Stock ("Tendered Restricted Stock") is used to pay the Option
Price for Stock, then a number of shares of Stock acquired on exercise of the
option equal to the number of shares of Tendered Restricted Stock shall be
subject to the same restrictions as the Tendered Restricted Stock, determined as
of the date of exercise of the option. If the Option Price for restricted Stock
is paid with Tendered Restricted Stock, and if the Committee determines that the
restricted Stock acquired on exercise of the option is subject to restrictions
("Greater Restrictions") that cause it to have a greater risk of forfeiture than
the Tendered Restricted Stock, then notwithstanding the preceding sentence, all
the restricted Stock acquired on exercise of the option shall be subject to such
Greater Restrictions.

Shares of unrestricted Stock acquired by a Grantee on exercise of an option
shall be delivered to the Grantee or, at the request of the Grantee, shall be
credited directly to a brokerage account specified by the Grantee.

(b)Special Rules for Section 16 Grantees.    Subject to Article 15, no option
shall be exercisable by a Section 16 Grantee during the first six months after
its Grant Date, if such exercise (or the sale of shares received upon exercise)
would result in the loss of an exemption for a grant under Section 16(b) of the
1934 Act.

(c)Permissible Shares Issued.    No shares of Stock shall be issued hereunder
upon option exercise except shares of Stock available under Article 3(a). Each
Grantee, by acceptance of an award, waives all rights to specific performance or
injunctive or other equitable relief and acknowledges that he has an adequate
remedy at law in the form of damages.



9.Loans and Guarantees.    The Committee may, in its discretion:

(a)allow a Grantee to defer payment to the Company of all or any portion of
(i) the Option Price of an option, (ii) the purchase price of a share of
restricted Stock, or (iii) any taxes associated with a benefit hereunder which
is not a cash benefit at the time such benefit is so taxable, or

(b)cause the Company to guarantee a loan from a third party to the Grantee, in
an amount equal to all or any portion of such Option Price, purchase price, or
any related taxes.

Any such payment deferral or guarantee by the Company pursuant to this Article 9
shall be, on a secured or unsecured basis, for such periods, at such interest
rates, and on such other terms and conditions as the Committee may determine.
Notwithstanding the foregoing, a Grantee shall not be entitled to defer the
payment of such Option Price, purchase price, or any related taxes unless

10

--------------------------------------------------------------------------------



the Grantee (i) enters into a binding obligation to pay the deferred amount and
(ii) except with respect to treasury shares, pays upon exercise of an option or
grant of shares of restricted Stock, as the case may be, an amount equal to or
greater than the aggregate Minimum Consideration therefor. If the Committee has
permitted a payment deferral or caused the Company to guarantee a loan pursuant
to this Article 9, then the Committee may, in its discretion, require the
immediate payment of such deferred amount or the immediate release of such
guarantee upon the Grantee's Termination of Employment or if the Grantee sells
or otherwise transfers the Grantee's shares of Stock purchased pursuant to such
deferral or guarantee.

10.Notification under Section 83(b).    The Committee may, on the Grant Date or
any later date, prohibit a Grantee from making the election described below. If
the Committee has not prohibited such Grantee from making such election, and the
Grantee shall, in connection with the exercise of any option, or the grant of
any share of restricted Stock, make the election permitted under Section 83(b)
of the Internal Revenue Code (i.e., an election to include in such Grantee's
gross income in the year of transfer the amounts specified in Section 83(b) of
the Internal Revenue Code), such Grantee shall notify the Company of such
election within 10 days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Section 83(b) of the Internal Revenue
Code.

11.Mandatory Withholding Taxes.

(a)Whenever under the Plan, cash or shares of Stock are to be delivered upon
exercise or payment of an Award or upon a share of restricted Stock becoming
nonforfeitable, or any other event with respect to rights and benefits
hereunder, the Company shall be entitled to require as a condition of delivery
(i) that the Grantee remit an amount sufficient to satisfy all federal, state,
and local withholding tax requirements related thereto, (ii) the withholding of
such sums from compensation otherwise due to the Grantee or from any shares of
Stock due to the Grantee under the Plan or (iii) any combination of the
foregoing.

(b)If any disqualifying disposition described in Article 6(c)(vi) is made with
respect to shares of Stock acquired under an incentive stock option granted
pursuant to the Plan or any election described in Article 10 is made, then the
person making such disqualifying disposition or election shall remit to the
Company an amount sufficient to satisfy all federal, state, and local
withholding taxes thereby incurred; provided that, in lieu of or in addition to
the foregoing, the Company shall have the right to withhold such sums from
compensation otherwise due to the Grantee or from any shares of Stock due to the
Grantee under the Plan.

12.Elective Share Withholding.

(a)Subject to the prior approval of the Committee and to Article 12(b), a
Grantee may elect the withholding ("Share Withholding") by the Company of a
portion of the shares of Stock otherwise deliverable to such Grantee upon the
exercise or payment of an Award or upon a share of restricted Stock's becoming
nonforfeitable (each a "Taxable Event") having a Fair Market Value equal to

(i)the minimum amount necessary to satisfy required federal, state, or local
withholding tax liability attributable to the Taxable Event; or

(ii)with the Committee's prior approval, a greater amount, not to exceed the
estimated total amount of such Grantee's tax liability with respect to the
Taxable Event.

(b)Each Share Withholding election by a Grantee shall be subject to the
following restrictions:

(i)any Grantee's election shall be subject to the Committee's right to revoke
its approval of Share Withholding by such Grantee at any time before the
Grantee's election if the Committee has reserved the right to do so at the time
of its approval;

11

--------------------------------------------------------------------------------







(ii)if the Grantee is a Section 16 Grantee, such Grantee's election shall be
subject to the disapproval of the Committee at any time, whether or not the
Committee has reserved the right to do so; and

(iii)the Grantee's election must be made before the date (the "Tax Date") on
which the amount of tax to be withheld is determined.



13.Termination of Employment.

(a)Restricted Stock.    Except as otherwise provided by the Committee on or
after the Grant Date, a Grantee's shares of restricted Stock that are
forfeitable shall be forfeited upon the Grantee's Termination of Employment.

(b)Other Awards.    If a Grantee has a Termination of Employment, then, unless
otherwise provided in the Grant Agreement, any unexercised option to the extent
exercisable on the date of the Grantee's Termination of Employment may be
exercised by the Grantee, in whole or in part, at any time within three months
following such Termination of Employment, except that

(i)if the Grantee's Termination of Employment is on account of Disability, then
any unexercised option to the extent exercisable at the date of such Termination
of Employment, may be exercised, in whole or in part, by the Grantee at any time
within two years after the date of such Termination of Employment; and

(ii)if the Grantee's Termination of Employment is on account of Retirement, then
any unexercised option to the extent exercisable at the date of such Termination
of Employment, may be exercised, in whole or in part, by the Grantee at any time
within five years after the date of such Termination of Employment; and

(iii)if the Grantee's Termination of Employment is caused by the death of the
Grantee or if the Grantee's death occurs during the period following Termination
of Employment during which the option would be exercisable under the preceding
clause of Article 13(b) or under Article 13(b)(i) or (ii), then any unexercised
option to the extent exercisable on the date of the Grantee's death, may be
exercised, in whole or in part, at any time within two years after the Grantee's
death by the Grantee's personal representative or by the person to whom the
option is transferred by will or the applicable laws of descent and
distribution.

(c)Maximum Extension.    Notwithstanding the foregoing, no Award shall be
exercisable beyond the maximum term permitted under the original Award Agreement
unless the Committee explicitly extends such original term, in which case such
term shall not be extended beyond the maximum term permitted by the Plan.

14.Equity Incentive Plans of Foreign Subsidiaries.    The Committee may
authorize any foreign Subsidiary to adopt a plan for granting Awards ("Foreign
Equity Incentive Plan"). All awards granted under such Foreign Equity Incentive
Plans shall be treated as grants under the Plan. Such Foreign Equity Incentive
Plans shall have such terms and provisions as the Committee permits not
inconsistent with the provisions of the Plan and which may be more restrictive
than those contained in the Plan. Awards granted under such Foreign Equity
Incentive Plans shall be governed by the terms of the Plan except to the extent
that the provisions of the Foreign Equity Incentive Plans are more restrictive
than the terms of the Plan, in which case such terms of the Foreign Equity
Incentive Plans shall control.

15.Substituted Awards.    The Committee may grant substitute awards for any
cancelled Award granted under this Plan or any plan of any entity acquired by
the Company or any of its Subsidiaries in accordance with this Article 15. If
the Committee cancels any Award (granted under this Plan, or

12

--------------------------------------------------------------------------------



any plan of any entity acquired by the Company or any of its Subsidiaries), and
a new Award is substituted therefor, then the Committee may, in its discretion,
determine the terms and conditions of such new Award, and may provide that the
Grant Date of the cancelled Award shall be the date used to determine the
earliest date or dates for exercising the new substituted Award under Article 8
hereof so that the Grantee may exercise the substituted Award at the same time
as if the Grantee had held the substituted Award since the Grant Date of the
cancelled Award.

16.Securities Law Matters.

(a)If the Committee deems necessary to comply with the Securities Act of 1933,
the Committee may require a written investment intent representation by the
Grantee and may require that a restrictive legend be affixed to certificates for
shares of Stock.

(b)If based upon the opinion of counsel for the Company, the Committee
determines that the exercise or nonforfeitability of, or delivery of benefits
pursuant to, any Award could violate any applicable provision of (i) federal or
state securities law or regulations or (ii) the listing requirements of any
national securities exchange on which are listed any of the Company's equity
securities, then the Committee may postpone any such exercise, nonforfeitability
or delivery, as the case may be, but the Company shall use its best efforts to
cause such exercise, nonforfeitability or delivery to comply with all such
provisions at the earliest practicable date.

17.No Funding Required.    Benefits payable under the Plan to any person shall
be paid directly by the Company. The Company shall not be required to fund, or
otherwise segregate assets to be used for payment of, benefits under the Plan.

18.No Employment Rights.    Neither the establishment of the Plan, nor the
granting of any Award shall be construed to (a) give any Grantee the right to
remain employed by the Company or any of its Subsidiaries or to any benefits not
specifically provided by the Plan or (b) in any manner modify the right of the
Company or any of its Subsidiaries to modify, amend, or terminate any of its
employee benefit plans.

19.Rights as a Stockholder.    A Grantee shall not, by reason of any Award
(other than restricted Stock) have any right as a stockholder of the Company
with respect to the shares of Stock which may be deliverable upon exercise or
payment of such Award until such shares have been delivered to him. Shares of
restricted Stock held by a Grantee or held in escrow by the Secretary of the
Company shall confer on the Grantee all rights of a stockholder of the Company,
except as otherwise provided in the Plan or the Award Agreement. The Committee,
in its discretion, at the time of grant of restricted Stock, may permit or
require the payment of cash dividends thereon to be deferred and, if the
Committee so determines, reinvested in additional restricted Stock to the extent
shares are available under Article 3, or otherwise reinvested in Stock. Stock
dividends, deferred cash dividends and dividends in the form of property other
than cash, issued with respect to restricted Stock shall, unless otherwise
provided in the Award Agreement, be treated as additional shares of restricted
Stock that are subject to the same restrictions and other terms as apply to the
shares with respect to which such dividends are issued. The Committee may, in
its discretion, provide for crediting and payment of interest on deferred cash
dividends.

20.Nature of Payments.    Any and all grants, payments of cash, or deliveries of
shares of Stock hereunder shall constitute special incentive payments to the
Grantee and shall not be taken into account in computing the amount of salary or
compensation of the Grantee for the purposes of determining any pension,
retirement, death or other benefits under (a) any pension, retirement,
profit-sharing, bonus, life insurance or other employee benefit plan of the
Company or any of its Subsidiaries or (b) any agreement between the Company or
any Subsidiary, on the one hand, and the Grantee, on the other hand, except as
such plan or agreement shall otherwise expressly provide.

13

--------------------------------------------------------------------------------



21.Non-Uniform Determinations.    Neither the Committee's nor the Board's
determinations under the Plan need be uniform and may be made by the Committee
or the Board selectively among persons who receive, or are eligible to receive,
Awards (whether or not such persons are similarly situated). Without limiting
the generality of the foregoing, the Committee shall be entitled, among other
things, to make non-uniform and selective determinations, to enter into
non-uniform and selective Award Agreements as to (a) the identity of the
Grantees, (b) the terms and provisions of Awards, and (c) the treatment, under
Article 13, of Terminations of Employment.

22.Adjustments.    In the event of any equity restructuring (within the meaning
of Financial Accounting Standards No. 123 (revised 2004)) that causes the per
share value of shares of Stock to change, such as a stock dividend, stock split,
spin off, rights offering, or recapitalization through a large, nonrecurring
cash dividend, the Committee shall cause there to be made an equitable
adjustment to (a) the number and kind of shares that may be awarded under the
Plan, (b) the number of shares or Awards that may be granted to any individual
under the Plan or that may be granted pursuant to any Articles or types of
Awards and (iii) the number and kind of shares subject to and the exercise price
(if applicable) of any then outstanding Awards. In the event of any other change
in corporate capitalization, such as a merger, consolidation, any reorganization
(whether or not such reorganization comes within the definition of such term in
Section 368 of the Internal Revenue Code) or any partial or complete liquidation
of the Company, the Committee may, in its sole discretion, cause there to be
made such equitable adjustment described in the foregoing sentence and/or the
termination of an Award. In either case, any such adjustment shall be conclusive
and binding for all purposes of the Plan.

23.Amendment of the Plan.    The Board may from time to time in its discretion
amend or modify the Plan without the approval of the stockholders of the
Company, except as such stockholder approval may be required (a) to permit
transactions in Stock pursuant to the Plan to be exempt from potential liability
under Section 16(b) of the 1934 Act, (b) to permit the Company to deduct, in
computing its income tax liability pursuant to the provisions of the Internal
Revenue Code, compensation resulting from Awards, (c) to retain incentive stock
option treatment under Section 422 of the Internal Revenue Code, or (d) under
the listing requirements of any securities exchange on which are listed any of
the Company's equity securities.

24.Termination of the Plan.    The Plan shall terminate on the tenth (10th)
anniversary of the Effective Date or at such earlier time as the Board may
determine. Any termination, whether in whole or in part, shall not affect
(a) any Award then outstanding under the Plan, or (b) the Company's ability to
make adjustments to or cancel or continue Awards in accordance with Article 22.

25.No Illegal Transactions.    The Plan and all Awards granted pursuant to it
are subject to all laws and regulations of any governmental authority which may
be applicable thereto; and notwithstanding any provision of the Plan or any
Award, Grantees shall not be entitled to exercise Awards or receive the benefits
thereof and the Company shall not be obligated to deliver any Stock or pay any
benefits to a Grantee if such exercise, delivery, receipt or payment of benefits
would constitute a violation by the Grantee or the Company of any provision of
any such law or regulation.

26.Controlling Law.    The law of the State of Delaware except its law with
respect to choice of law, shall be controlling in all matters relating to or
arising out of the Plan or any Award.

27.Severability.    If all or any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of the Plan not declared to
be unlawful or invalid. Any Article or part of an Article so declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of such Article or part of an Article to the fullest extent
possible while remaining lawful and valid.

14

--------------------------------------------------------------------------------



28.Effect of Change of Control

(a)Certain Definitions.    As used in this Article 28, the terms set forth below
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

(i)"Allstate Incumbent Directors" means, determined as of any date by reference
to any baseline date:

(A)the members of the Board on the date of such determination who have been
members of the Board since such baseline date, and

(B)the members of the Board on the date of such determination who were appointed
or elected after such baseline date and whose election, or nomination for
election by stockholders of the Company or the Surviving Corporation, as
applicable, was approved by a vote or written consent of two-thirds (100% for
purposes of paragraph (A) of the definition of "Merger of Equals") of the
directors comprising the Allstate Incumbent Directors on the date of such vote
or written consent, but excluding each such member whose initial assumption of
office was in connection with (1) an actual or threatened election contest,
including a consent solicitation, relating to the election or removal of one or
more members of the Board, (2) a "tender offer" (as such terms is used in
Section 14(d) of the Exchange Act), (3) a proposed Reorganization Transaction,
or (4) a request, nomination or suggestion of any Beneficial Owner of Voting
Securities representing 15% or more of the aggregate voting power of the Voting
Securities of the Company or the Surviving Corporation, as applicable.

(ii)"Approved Passive Holder" means, as of any date, any Person that satisfies
all of the following conditions:

(A)as of such date, such Person is a 20% Owner, but is the Beneficial Owner of
less than 30% of the then-outstanding Common Stock and of Voting Securities
representing less than 30% of the combined voting power of all then-outstanding
Voting Securities of the Company;

(B)prior to becoming a 20% Owner, such Person has filed, and as of such date has
not withdrawn, or made any subsequent filing or public statement inconsistent
with, a statement with the SEC pursuant to Section 13(g) of the Exchange Act
that includes a certification by such person to the effect that such beneficial
ownership does not have the purpose or effect of changing or influencing the
control of the Company;

(C)prior to such Person's becoming a 20% Owner, at least two-thirds of the
Allstate Incumbent Directors (such Allstate Incumbent Directors to be determined
as of March 3, 1999 as the baseline date) shall have voted in favor of a
resolution adopted by the Board to the effect that:

(1)the terms and conditions of such Person's investment in the Company will not
have the effect of changing or influencing the control of the Company, and

(2)notwithstanding clause (A) of the definition of "Change of Control," such
Person's becoming a 20% Owner shall be treated as though it were a Merger of
Equals for purposes of the Plan.

(iii)"Beneficial Owner" means such term as defined in Rule 13d-3 of the SEC
under the Exchange Act.

15

--------------------------------------------------------------------------------



(iv)"Cause" means any of the events or conditions which constitute cause for
immediate termination of employment of the Grantee as provided from time to time
in the applicable Human Resources Policy of the Company or one of its
Subsidiaries.

(v)"Change of Control" means, except as provided at the end of this Section, the
occurrence of any one or more of the following:

(A)any person (as such term is used in Rule 13d-5 of the SEC under the
Securities Exchange Act of 1934, as amended ("Exchange Act")) or group (as such
term is defined in Sections 3(a)(9) and 13(d)(3) of the Exchange Act), other
than a Controlled Affiliate of the Company or any employee benefit plan (or any
related trust) of the Company or any of its Controlled Affiliates, becomes the
Beneficial Owner of 20% or more of the common stock of the Company or of Voting
Securities representing 20% or more of the combined voting power of all Voting
Securities of the Company (such a person or group that is not a Similarly Owned
Company (as defined below), a "20% Owner"), except that no Change of Control
shall be deemed to have occurred solely by reason of such beneficial ownership
by a corporation (a "Similarly Owned Company") with respect to which both more
than 70% of the common stock of such corporation and Voting Securities
representing more than 70% of the combined voting power of the Voting Securities
of such corporation are then owned, directly or indirectly, by the persons who
were the direct or indirect owners of the common stock and Voting Securities of
the Company immediately before such acquisition, in substantially the same
proportions as their ownership, immediately before such acquisition, of the
common stock and Voting Securities of the Company, as the case may be; or

(B)Allstate Incumbent Directors (as determined using March 3, 1999 as the
baseline date) cease for any reason to constitute at least two-thirds of the
directors of the Company then serving (provided, however, that this clause (B)
shall be inapplicable during a Post-Merger of Equals Period); or

(C)Approval by the stockholders of the Company of a merger, reorganization,
consolidation, or similar transaction, or a plan or agreement for the sale or
other disposition of all or substantially all of the consolidated assets of the
Company or a plan of liquidation of the Company (any of the foregoing, a
"Reorganization Transaction") that, based on information included in the proxy
and other written materials distributed to the Company's stockholders in
connection with the solicitation by the Company of such stockholder approval, is
not expected to qualify as an Exempt Reorganization Transaction; provided,
however, that if (1) the merger or other agreement between the parties to a
Reorganization Transaction expires or is terminated after the date of such
stockholder approval but prior to the consummation of such Reorganization
Transaction (a "Reorganization Transaction Termination") or (2) immediately
after the consummation of the Reorganization Transaction, such Reorganization
Transaction does qualify as an Exempt Reorganization Transaction notwithstanding
the fact that it was not expected to so qualify as of the date of such
stockholder approval, then such stockholder approval shall not be deemed a
Change of Control for purposes of any Termination of Employment as to which the
Termination Date occurs on or after the date of the Reorganization Transaction
Termination or the date of the consummation of the Exempt Reorganization
Transaction, as applicable; or

(D)The consummation by the Company of a Reorganization Transaction that for any
reason fails to qualify as an Exempt Reorganization Transaction as of the date
of

16

--------------------------------------------------------------------------------



such consummation, notwithstanding the fact that such Reorganization Transaction
was expected to so qualify as of the date of such stockholder approval; or

(E)A 20% Owner who had qualified as an Approved Passive Holder ceases to qualify
as such for any reason other than ceasing to be a 20% Owner (such cessation of
Approved Passive Holder status to be considered for all purposes of this Equity
Incentive Plan (including the definition of "Change of Control Effective Date")
a Change of Control distinct from and in addition to the Change of Control
specified in clause (A) above).

Notwithstanding the occurrence of any of the foregoing events, a Change of
Control shall not occur with respect to a Grantee if, in advance of such event,
such Grantee agrees in writing that such event shall not constitute a Change of
Control.

(vi)"Change of Control Effective Date" means the date on which a Change of
Control first occurs while an Award is outstanding.

(vii)"Consummation Date" means the date on which a Reorganization Transaction is
consummated.

(viii)"Controlled Affiliate" of a Person means any corporation, business trust,
or limited liability company or partnership with respect to which such Person
owns, directly or indirectly, Voting Securities representing more than 50% of
the aggregate voting power of the then-outstanding Voting Securities.

(ix)"Exempt Reorganization Transaction" means a Reorganization Transaction that
results in the Persons who were the direct or indirect owners of the outstanding
common stock and Voting Securities of the Company immediately before such
Reorganization Transaction becoming, immediately after the consummation of such
Reorganization Transaction, the direct or indirect owners, of both more than 70%
of the then-outstanding common stock of the Surviving Corporation and Voting
Securities representing more than 70% of the combined voting power of the
then-outstanding Voting Securities of the Surviving Corporation, in
substantially the same respective proportions as such Persons' ownership of the
common stock and Voting Securities of the Company immediately before such
Reorganization Transaction.

(x)"Merger of Equals" means, as of any date, a transaction that, notwithstanding
the fact that such transaction may also qualify as a Change of Control,
satisfies all of the conditions set forth in paragraphs (A) or (B) below:

(A)if such date is on or after the Consummation Date, a Reorganization
Transaction in respect of which all of the following conditions are satisfied as
of such date, or if such date is prior to the Consummation Date, a proposed
Reorganization Transaction in respect of which the merger agreement or other
documents (including the exhibits and annexes thereto) setting forth the terms
and conditions of such Reorganization Transaction, as in effect on such date
after giving effect to all amendments thereof or waivers thereunder, require
that the following conditions be satisfied on and, where applicable, after the
Consummation Date:

(1)at least 50%, but not more than 70%, of the common stock of the surviving
Corporation outstanding immediately after the consummation of the Reorganization
Transaction, together with Voting Securities representing at least 50%, but not
more than 70%, of the combined voting power of all Voting Securities of the
Surviving Corporation outstanding immediately after such consummation shall be
owned, directly or indirectly, by the persons who were

17

--------------------------------------------------------------------------------



the owners directly or indirectly of the common stock and Voting Securities of
the Company immediately before such consummation in substantially the same
proportions as their respective direct or indirect ownership, immediately before
such consummation, of the common stock and Voting Securities of the Company,
respective; and

(2)Allstate Incumbent Directors (determined as of such date using the date
immediately preceding the Change of Control Effective Date as the baseline date)
shall, throughout the period beginning on the Change of Control Effective Date
and ending on the third anniversary of the Change of Control Effective Date,
continue to constitute not less than 50% of the members of the Board; and

(3)The person who was the CEO of the Company immediately prior to the Change of
Control Effective Date shall serve as (x) the CEO of the Company throughout the
period beginning on the Change of Control Effective Date and ending on the
Consummation Date and (y) the CEO of the Surviving Corporation at all times
during the period commencing on the Consummation Date and ending on the first
anniversary of the Consummation Date;

provided, however, that a Reorganization Transaction that qualifies as a Merger
of Equals shall cease to qualify as a Merger of Equals (a "Merger of Equals
Cessation") and shall instead qualify as a Change of Control that is not a
Merger of Equals from and after the first date during the Post-Change period
(such date, the "Merger of Equals Cessation Date") as of which any one or more
of the following shall occur for any reason:

  (i)   if any condition of clause (1) of paragraph (A) of this Section shall
for any reason not be satisfied immediately after the consummation of the
Reorganization Transaction; or
 
(ii)
 
if as of the close of business on any date on or after the Change of Control
Effective Date, any condition of clauses (2) or (3) of paragraph (A) of this
Section shall not be satisfied; or
 
(iii)
 
if on any date prior to the first anniversary of the Consummation Date, the
Company shall make a filing with the SEC, issue a press release, or make a
public announcement to the effect that the Company is seeking or intends to seek
a replacement for the then-CEO of the Company, whether such replacement is to
become effective before or after such first anniversary.

(B)As of such date, each Person who is a 20% Owner qualifies as an Approved
Passive Holder.

The Committee shall give all Grantees written notice of any Merger of Equals
Cessation and the applicable Merger of Equals Cessation Date as soon as
practicable after the Merger of Equals Cessation Date.

(xi)"Merger of Equals Cessation Date"—see the definition of "Merger of Equals".

(xii)"Person" means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.

18

--------------------------------------------------------------------------------



(xiii)"Post-Change Period" means the period commencing on the Change of Control
Effective Date and ending on the third anniversary of the Change of Control
Effective Date.

(xiv)"Post-Merger of Equals Period" means the period commencing on a Change of
Control Effective Date of a Change of Control that qualifies as a Merger of
Equals and ending on the third anniversary of such Change of Control Effective
Date or, if sooner, the Merger of Equals Cessation Date.

(xv)"Reorganization Transaction"—see clause (C) of the definition of "Change of
Control."

(xvi)"Reorganization Transaction Termination"—see clause (C) of the definition
of "Change of Control."

(xvii)"Surviving Corporation" means the corporation resulting from a
Reorganization Transaction or, if securities representing at least 50% of the
aggregate Voting Power of such resulting corporation are directly or indirectly
owned by another corporation, such other corporation.

(xviii)"20% Owner"—see clause (A) of the definition of "Change of Control."

(xviv)"Voting Securities" of a corporation means securities of such corporation
that are entitled to vote generally in the election of directors of such
corporation.



(b)Vesting on Change of Control. Except as otherwise specifically provided in
The Allstate Corporation Change of Control Severance Plan (to the extent such
plan is applicable to the Grantee), an Award Agreement relating to an Award or
another written agreement with the Company to which the Grantee is a party,

(i)on a Change of Control Effective Date of a Change of Control that is not a
Merger of Equals or, if applicable, on a Merger of Equals Cessation Date, each
Award outstanding on such date shall become fully vested and nonforfeitable and,
subject to Article 13, shall be exercisable in full; provided, however, that for
purposes of a Change of Control as defined in Section 28(a)(v)(C) only, each
Award granted on or after March 13, 2001 shall become fully vested and
nonforfeitable to the extent such Award is outstanding, on the Consummation Date
with respect to such a Change of Control that is not a Merger of Equals or if
applicable, on a later Merger of Equals Cessation Date; and

(ii)if a Grantee has a Termination of Employment during the Post-Merger of
Equals Period, which Termination of Employment is initiated by the Grantee's
employer for a reason other than Cause or Disability, then each outstanding
Award held by such Grantee (or his or her permitted transferee) on the date of
such Termination of Employment shall become fully vested and nonforfeitable
immediately prior to such Termination of Employment and, subject to Article 13,
shall be exercisable in full.

19

--------------------------------------------------------------------------------




